Citation Nr: 1146930	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a shell fragment wound (SFW) of the neck.

2.  Entitlement to a rating higher than 10 percent for arthritis of the cervical spine.

3.  Entitlement to an initial rating higher than 30 percent for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954 and was awarded the Purple Heart Medal for injuries sustained during combat in Korea.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision confirmed and continued existing 10 percent ratings for the residuals of a SFW of the neck and for arthritis of the cervical spine.  However, the RO granted service connection for dysthymia as well and assigned an initial 30 percent rating for this additional disability retroactively effective from May 5, 2008, the date of receipt of this claim.  This appeal concerns whether the Veteran is entitled to higher ratings for these three disabilities.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But these claims require further development before being decided, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

VA examinations are needed to reassess the severity of these disabilities.  

The Veteran was last provided a VA compensation in August 2008 to assess the severity of the SFW of his neck and arthritis of the cervical segment of his spine.  He was last afforded a VA psychiatric examination in September 2008, and even then primarily to determine whether his psychiatric disorder was related to his military service, i.e., service connected, not instead to determine its severity.  

So both examinations were over 3 years ago.  Consequently, in an October 2011 brief, his representative argues these disabilities should be reexamined because they have worsened during the 3 years since.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); and Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  And the Board agrees that reexamination is needed in this instance.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

As concerning the claim for a higher rating for the residuals of the SFW to the neck, the Board sees that this disability has been rated under Diagnostic Code (DC) 5323 for a Muscle Group XXIII injury, which includes movements of the head, fixation of shoulder movements, and muscles of the side and back of the neck - including the suboccipital and lateral vertebral and anterior vertebral muscles.  See 38 C.F.R. § 4.73, DC 5323 (2011).  Consistent with this code provision, the Veteran alleges that he experiences symptoms in both shoulders as a result of his SFW.  Therefore, the VA examiner must address whether the Veteran experiences any symptoms involving either shoulder, e.g., limitation of motion on account of post-traumatic arthritis from the SFW to his neck.  If determined he does, then the RO/AMC must accordingly rate all associated shoulder disability as this would not violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several DCs.)


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity and manifestations of the Veteran's dysthymia (initially claimed as anxiety and depression) under the applicable rating criteria.  See 38 C.F.R.§ 4.130, DC 9433.  Conduct all diagnostic testing and evaluation needed to make this determination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the Veteran's pertinent medical and other history. 

Based on the review of this evidence and personal clinical evaluation, the examiner should indicate all symptoms that are specifically attributable to the Veteran's service-connected psychiatric disability.  This includes assigning an Axis V Global Assessment of Functioning (GAF) score consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders and explaining what the assigned score means.  This also includes, if possible, sorting what measure of the GAF score is attributable to the service-connected psychiatric disorder versus other conditions, whether physical and/or mental.

The examiner should comment, as well, on the Veteran's current level of social and occupational impairment due to his psychiatric disorder, including the impact this condition has on his ability to work (obtain and maintain substantially gainful employment).  Any indications the Veteran's complaints or other symptoms are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. 

A clear rationale for all opinions expressed would be helpful and a discussion of the underlying facts and medical principles involved would be of considerable assistance to the Board.  And if the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice. 

2.  Also schedule a VA compensation examination to reassess the severity and manifestations of the SFW of the Veteran's neck and the arthritis in his cervical spine, under the applicable rating criteria.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical and other history. 

All diagnostic testing and evaluation deemed necessary should be performed.  The examiner must describe all symptoms referable to these service-connected disabilities, including any neurological pathology such as sciatic neuropathy or radiculopathy affecting either upper extremity.  In addition, the examiner should clearly indicate the specific muscle groups involved and quantify the degree of any muscle damage resulting from the SFW as slight/mild, moderate, moderately severe or severe.  If this injury involves either shoulder, the examiner should conduct range-of-motion testing of the arm and shoulder involved and document findings in degrees.

In reporting the results of range-of-motion testing of the cervical spine, the examiner must identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during 
flare-ups.

As well, the examiner should indicate whether there is ankylosis. 

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate these claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



